DETAILED ACTION
The instant application having Application No. 16/555,787 filed on 08/29/2019 is presented for examination by the examiner.

Claims 1, 3, 7, 9, 11, 13, 14, 15, 17, 20 were amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 10/29/2021, with respect to the rejection(s) of claims 1-20 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Allowable Subject Matters
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. (US 2014/0050210 A1) in view of Irony et al. (US 2015/0271754 A1).

As per claim 1, Waters disclose “A device, comprising: one or more processors; memory coupled to the one or more processors, and the memory storing instructions executable by the one or more processors to perform operations comprising: receiving a passive discovery beacon (PDB) from a network communication device that is within communication range of the device, the PDB including a unique identifier of the network communication device; causing the device to at least one of discover or maintain the unique identifier of the network communication device;” as [(par. 0022), When executing a passive scan, the mobile wireless device 102 listens for beacon frames transmitted by the APs on a selected channel. After listening to the channel for a predetermined interval, the device 102 changes channels and continues listening. Each received beacon frame is processed to extract an AP MAC address, and beacon transmission interval.]

Waters does not explicitly disclose “during a listening window of a discovery operation of the device, the listening window corresponding at least in part to a time slot of a PDB 

However, Irony discloses “during a listening window of a discovery operation of the device, the listening window corresponding at least in part to a time slot of a PDB transmission schedule for the network communication device, causing the device to listen for another PDB from the network communication  device ,” [(par. 0044), based on an identifier of electronic device 110 (such as a media access control address or MAC address of electronic device 110, or a model type of electronic device 110); and/or access information, stored in electronic device 112, specifying the initial beacon period and the clock drift based on the identifier of electronic device 110. Using this information, electronic device 112 may calculate transmit times 226 for subsequent beacons 224. These beacons may be received by electronic device 112 by opening subsequent scan windows (such as scan window 232) having revised width(s) (such as width 236) at revised window period 234. The revised window period 234 may be less than initial window period 220] “including configuring the listening window by the device based at least in part on the unique identifier and an indicator corresponding to the time slot of the PDB transmission schedule for the network communication device” [(par. 0044), Using this information, electronic device 112 may subsequent scan windows (such as scan window 232) having revised width(s) (such as width 236) at revised window period 234. The revised window period 234 may be less than initial window period 220.]

Waters et al. (US 2014/0050210 A1) and Irony et al. (US 2015/0271754 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Irony’s teaching into Waters’ teaching. The motivation for making the above modification would be to reduce power consumption by the networking subsystems. (Irony, par. 0001-0006)

As per claim 2, Waters in view of Irony disclose “The device of claim 1,” as [see rejection of claim 1.] 
Irony discloses “wherein: configuring the listening window by the device includes determining a channel on which the device listens during the listening window” [(par. 0044), Using this information, electronic device 112 may calculate transmit times 226 for subsequent beacons 224. These beacons may be received by electronic device 112 by opening subsequent scan windows (such as scan window 232) having revised width(s) (such as width 236) at revised window period 234. The revised window period 234 may be less than initial window period 220.]



As per claim 3, Waters in view of Irony disclose “The device of claim 1,” as [see rejection of claim 1.] 
Waters discloses “wherein: the unique identifier is a Media Access Control (MAC) address” [(par. 0022), When executing a passive scan, the mobile wireless device 102 listens for beacon frames transmitted by the APs on a selected channel. After listening to the channel for a predetermined interval, the device 102 changes channels and continues listening. Each received beacon frame is processed to extract an AP MAC address, and beacon transmission interval.]

As per claim 9, as [see rejection of claim 1.]
As per claim 10, as [see rejection of claim 2.]
As per claim 11, as [see rejection of claim 3.]
As per claim 15, as [see rejection of claim 1.]
As per claim 16, as [see rejection of claim 2.]
As per claim 17, as [see rejection of claim 3.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. (US 2014/0050210 A1) in view of Irony et al. (US 2015/0271754 A1) in view of Russo et al. (US 2017/0105214 A1).

As per claim 4, Waters in view of Irony disclose “The device of claim 1,” as [see rejection of claim 1.] 
Water in view of Irony does not explicitly disclose “wherein: configuring the listening window includes determining a frequency at which the device listens during the listening window based at least in part on an algorithm known by the device to be used by the network communication device to configure a transmission hopping frequency sequence of the network communication device based on the unique identifier”.

However, Russo discloses “wherein: configuring the listening window includes determining a frequency at which the device listens during the listening window based at least in part on an algorithm known by the device to be used by the network communication device to configure a transmission hopping frequency sequence of the network communication device based on the unique identifier” as [(par. 0026), In some examples, the channel schedule can include a seed. For example, the sequence generator 112 can hop sequence. In some examples, the seed can be generated by the seed generator 114 of the client device 104 based on the MAC address of the access point 102.]

Waters et al. (US 2014/0050210 A1) and Russo et al. (US 2017/0105214 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Russo’s teaching into Waters’s teaching. The motivation for making the above modification would be to allow the channel hop sequence to be identified base the mac address of the access point. (Russo, par. 0026)

As per claim 5, Waters in view of Irony in view of Russo discloses “The device of claim 4,” as [see rejection of claim 4.] 
Russo discloses “wherein: the device uses the unique identifier of the network communication device as input to the algorithm to determine the transmission hopping frequency sequence” as [(par. 0026), In some examples, the channel schedule can include a seed. For example, the sequence generator 112 can use the seed to generate the channel hop sequence. In some examples, the seed can be generated by the seed generator 114 of the client device 104 based on the MAC address of the access point 102.]

Waters et al. (US 2014/0050210 A1) and Russo et al. (US 2017/0105214 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed hop sequence to be identified base the mac address of the access point. (Russo, par. 0026)

As per claim 12, as [see rejections of claims 4 and 5.]
As per claim 18, as [see rejections of claims 4 and 5.]

As per claim 13, Water in view of Irony in view of Russo disclose “The device of claim 12,” as [see rejection of claim 12.] 
Irony discloses “wherein: the unique identifier of the  network communication device is a Media Access Control (MAC) address for the network communication device; and the algorithm is a function that uses as input the MAC address and the indicator corresponding to the time slot of the passive discovery beacon transmission schedule for the network communication device” [(par. 0044), based on an identifier of electronic device 110 (such as a media access control address or MAC address of electronic device 110, or a model type of electronic device 110); and/or access information, stored in electronic device 112, specifying the initial beacon period and the clock drift based on the identifier of electronic device 110. (par. 0044), Using this information, electronic device 112 may calculate transmit times 226 for subsequent beacons 224. These beacons may be received by electronic device 112 by opening subsequent scan windows (such as scan window 232) having revised width(s) (such as width 236) at revised window period 234. The revised window period 234 may be less than initial window period 220.]



Claims 7, 8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. (US 2014/0050210 A1) in view of Irony et al. (US 2015/0271754 A1) in view of Tananyankizil et al. (US 9,955,493 B1).

As per claim 7, Water in view of Irony disclose “The device of claim 1,” as [see rejection of claim 1.]
Water in view of Irony does not explicitly disclose “wherein receiving the PDB from the network communication device including the unique identifier of the network communication device is performed by the device during a previous discovery operation of the device”.

However, Tananyankizil discloses “wherein receiving the PDB from the network communication device including the unique identifier of the network communication device is performed by the device during a previous discovery operation of the device” [(col. 11 – lines 13 to 18), In one embodiment, device 30 may scan for beacon messages sent out by wireless access points. Then, the vehicle may recall and compare information contained in the beacon signal(s) with stored information, such as SSIDs and/or MAC addresses, pertaining to wireless access points to which the device 30 previously was connected.]

Waters et al. (US 2014/0050210 A1) in view of Tananyankizil et al. (US 9,955,493 B1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tananyankizil’s teaching into Waters’ teaching. The motivation for making the above modification would be to determine whether a preferred wireless access point is detected. (Tananyankizil, col. 11 – lines 13 to 18.)

As per claim 8, Waters in view of Irony disclose “The device of claim 1,” as [see rejection of claim 1.] 
Waters in view of Irony does not explicitly disclose “wherein: the device stores the unique identifier of the network communication device prior to the discovery operation of the device”.

However, Tananyankizil discloses “wherein: the device stores the unique identifier of the network communication device prior to the discovery operation of the device” as [(col. 11 – lines 13 to 18), In one embodiment, device 30 may scan for beacon messages sent out by wireless access points. Then, the vehicle may recall and compare information contained in the beacon signal(s) with stored information, such as SSIDs and/or MAC addresses, pertaining to wireless access points to which the device 30 previously was connected.]



As per claim 14, as [see rejection of claim 7.]
As per claim 20, as [see rejection of claim 7.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463